Citation Nr: 1448990	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot disability, to include residuals of a right foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's March 2012 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in August 2013 correspondence the Veteran requested that his hearing request be withdrawn.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

This matter was previously before the Board in October 2013 and March 2014, when entitlement to service connection for a right foot disability, to include residuals of a right foot injury was remanded for a VA examination and a VA addendum opinion, respectively.  As discussed below, the Board finds that there not been substantial compliance with March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's March 2014 remand directives were not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The March 2014 Board remand directed an addendum opinion be obtained, and further directed the examiner to specifically discuss the use of orthotics during and after service, and whether such use represents treatment or a permanent worsening beyond the natural progression of the condition.  However, while the resulting April 2014 VA addendum opinion stated the use orthotics during service did not indicate a permanent worsening beyond the natural progression of the condition, the rationale provided by the VA examiner is internally inconsistent.  Specifically, the April 2014 examiner found the Veteran did not have right foot pain prior to service, but he did experience right foot pain during service for the first time, which was successfully treated by orthotics during and after service.  The VA examiner did not provide an explanation as to why this pain, which did not exist prior to service, was not in fact, a worsening of the condition.  Moreover, the April 2014 VA examiner did not provide a rationale as to why orthotics prescribed during and utilized after service, did not represent a permanent worsening beyond the natural progression of the condition, as the Veteran did not utilize orthotics prior to service.  As a result, the Board finds that April 2014 addendum opinion is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a VA examiner, other than the VA examiner who provided the November 2013 and April 2014 VA opinions, provide a separate opinion.  The Veteran's claims file must be made available to and reviewed by the examiner.  

Thereafter, the VA examiner should then address whether the Veteran's right foot disability worsened in service.  If the Veteran's right foot disability worsened, the VA examiner is requested to provide an opinion as to whether the Veteran's right foot disability was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease. 

The VA examiner should also discuss the Veteran's reports of right foot pain that onset during service and the use of orthotics during and after service, and whether such use represents treatment or a permanent worsening beyond the natural progression of the condition

Clear and unmistakable evidence is obvious and manifest.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

2.  Finally, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



